DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 6, 7, 10, 11, 16, 26, 28, 29, 31, 32, 35, 41, 47, 51, 57, 64, 67, 68, 76, 95, 96, 97 and 98 are pending in this application.  Claims 96-98 are newly added. Claims 1, 31, 41, 51 are newly amended.  Claim 38 is newly cancelled. 
Claims 1, 2, 6, 7, 10, 11, 16, 26, 28, 29, 31, 32, 35, 41, 47, 51, 57, 64, 67, 68, 76, 95, 96, 97 and 98 are examined in this Office Action. 

The amendments to the claims have necessitated new grounds of rejection as set forth below and this Office Action is made Final.

Status of Rejections
1.	The rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, is withdrawn in view of the amendment to the claim.
2.	The rejection of claim 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, is withdrawn in view of the amendment to the claim.
  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

, 32, 41, 47, 57, 64, 67, 68, 76, 95 and newly added claim 96 are rejected under 35 U.S.C. 103 as being obvious over Rajesh et al (US 2010/0279403) [Rajesh] in view of Brown et al (US 20120135525) [Brown] and Corkum et al (“Immune cell subsets and their gene expression profiles from PBMC isolated by vacutainer cell preparation tube (CPT™) and standard density gradient,” BMC Immunology, volume 16, Article number: 46 2015)) (Corkum). All documents are of record in the previous Office Action.

Rajesh discloses a method for in vitro maintenance, expansion, culture, and/or differentiation of pluripotent cells, such as human induced pluripotent cells (hiPSC), into hematopoietic precursor cells (Abstract) and that the method can be used to produce hematopoietic precursor cells (claim 1(b)), or further differentiated into myeloid or lymphoid lineages [0009].
Rajesh discloses [0010] the method comprises culturing or maintaining a plurality of substantially undifferentiated pluripotent cells in a first defined media comprising at least one growth factor (the claimed “obtaining induced pluripotent stem cells (iPSCs) wherein the iPSCs are reprogrammed” (claim 1(a)). Rajesh discloses the pluripotent cells can be induced pluripotent cells hiPSC [0014] that have been reprogrammed and can be cultured or differentiated into hematopoietic precursor cells [0010], [0047], thereby disclosing the claimed differentiating the iPSCs to hematopoietic precursor cells (HPCs), claim 1(b)). 
Rajesh discloses [0281] the iPSCs are differentiated into hematopoetic precursor cells expressing CD235a (as newly claimed in claim 1 (b)) in addition to CD34, CD43, CD45, CD31, CD41. 
Claim interpretation: CD235 [013]  is interpreted to be the same as CD235a [069] because both are used interchangeably in the specification. 
Rajesh discloses the HPCs are cultured under conditions to promote myeloid or lymphoid lineages [0009] (claim 6) and that the myeloid cell can be differentiated into a T cell or an NK cell [0013] (claims 7, 10). Rajesh discloses the lymphoid cell can also be a B cell [0016]. Rajesh therefore discloses culturing the HPCs under conditions to promote immune cell differentiation, thereby producing immune cells (claim 1 (c)).

Brown discloses [0294] peripheral blood mononuclear cells (PBMCs) (claim 11) were obtained from an HLA-A2 donor (the claimed homozygous blood cells homozygous for HLA-A, claim 2) and iPSC colonies obtained [0299], thereby disclosing the claimed iPSCs reprogrammed from a population of HLA homozygous blood cells (claim 1(a)). Brown discloses expansion of the T cell population from the peripheral blood mononuclear cells (PBMCs) [0294] (the claimed “population of HLA homozygous blood cells comprises T cells;” claim 10).

It would have been obvious to one of ordinary skill to modify the method of Rajesh by substituting HLA homozygous blood cells for reprogramming into iPSCs as suggested by Brown in view of the teachings of Rajesh that one of the objectives of human pluripotent stem cell cultures is to create tissues which can ultimately be transplanted into a human body [0006]. One of ordinary skill would have been motivated to utilize HLA homozygous blood cells as starting material for production of HLA homozygous immune cells in order to obtain a population of HLA homozygous immune cells suitable for replacement of failing or defective human tissues in the donor (Rajesh [0005]). One of ordinary skill would have had a reasonable expectation of success in view of the success of both Rajesh and Brown, utilizing different starting cells (non-HLA homozygous and HLA homozygous) but obtaining the desired differentiation of pluripotent cells into hematopoietic precursor cells and further into myeloid or lymphoid lineages (Rajesh Abstract) and Brown (blood cells [0285].
The combination of Rajesh and Brown render obvious claim 1.
Regarding claim 2, Brown discloses [0294] peripheral blood mononuclear cells (PBMCs) were obtained from an HLA-A2 donor (claim 2), thereby disclosing the claimed HLA homozygous blood cells homozygous for the HLA-A alleles.
Regarding claim 10, Brown discloses the sample contained T cells [0294].
Regarding claim 16, Brown discloses PBMCs were obtained and T cells obtained therefrom [0294]. Brown fails to disclose the subsets of T cells obtained. However, 
Regarding claim 26, Rajesh discloses [0010] differentiating the iPSCs to HPCs comprising:
(a) culturing or maintaining a plurality of substantially undifferentiated pluripotent cells (the claimed iPSCs) in a first defined media comprising at least one growth factor (thereby disclosing claim 26 (a));
b) incubating the cells (the claimed iPSCs) in a second defined media which is essentially free of BMP4, VEGF, IL-3, Fit3 ligand, and GMCSF (thereby disclosing claim 26 (b));
c) culturing the cells (the claimed iPSCs) in a third defined media comprising an amount of BMP4 and VEGF sufficient to expand or promote differentiation in a plurality of the cells (the claimed iPSCs). Rajesh discloses the third defined media may further comprise FGF2 [0013] (claim 26(c));
d) culturing the cells (the claimed iPSCs) in a fourth defined media comprising an amount of IL-3 and FIt3 ligand (thereby disclosing claim 26 (d));
wherein the amount is sufficient to expand or promote differentiation in a plurality of the cells; wherein a plurality of the pluripotent cells are differentiated into hematopoietic precursor cells.
Regarding claim 31 as newly amended, Rajesh discloses the cells can be individualized [0018]. Rajesh discloses “individualizing cells" refers to the disassociation or separation of cells into smaller groups of cells or individual cells. One of ordinary skill would have been motivated to individualize cells such as iPSCs in order to count cells, for example. Rajesh discloses counting iPSCs [0252] (the claimed individualizing cells”).

Regarding claim 41 as newly amended, Rajesh discloses [0011], [0012] the method may further comprise culturing a plurality of HPC cells (known to express CD34 and CD43 [0011]) in a fifth defined media comprising Notch ligand (the claimed Notch ligand, claim 41(i)) to promote differentiation of the cells into T cells (Rajesh claim 48), thereby disclosing culturing the HPCs in a defined media.  Rajesh discloses [0281] the iPSCs are differentiated into hematopoetic precursor cells expressing CD235a (as newly claimed in claim 41(i)) in addition to CD34, CD43, CD45, CD31, CD41. 
Rajesh discloses [0147] matrix components such as polylysine can be used to culture pluripotent cells on a matrix (claim 41(i)) (the claimed “surface coated with a matrix”). Rajesh discloses the HPCs are cultured under conditions to promote myeloid or lymphoid lineages [0009] and that the myeloid cell can be differentiated into a T cell or an NK cell [0013] or B cell [0016] (thereby disclosing the claimed “wherein the HLA homozygous immune cells are lymphoid cells and culturing the HPCs to promote lymphoid differentiation” (claim 41, first part)).
Rajesh further discloses culturing in a media comprising and one or more growth factor selected from the list consisting of IL-7, SCF, and IL-2 in an amount sufficient to promote differentiation of the cells into T cells, thereby disclosing the claimed “maintaining the culture in the presence of one or more cytokines thereby producing lymphoid cells (claim 41 (ii)). 
Regarding claim 47, Rajesh discloses [0273] iPSCs can be cultured on a matrix in a media comprising ascorbic acid, thereby disclosing the claimed “defined media comprising ascorbic acid.”
Regarding claim 57, CD45 is known in the art as an indicator of hematopoietic cells in general and is disclosed by Rajesh as a marker whose expression is used to quantify the hematopoietic progenitor content of a population (Rajesh [0174]). Brown discloses CD45 is expressed by T cells [0096].  (See, Mack, below; 0040]). Further the lymphoid lineage is known in the art to comprise T-cells, B-cell and NK-cells (Mack [0061]).

Regarding claim 67, Rajesh discloses the myeloid progenitor cells co-express CD31, CD43, and CD45 [0011], Rajesh claim 34. Rajesh fails to disclose at least 50% of the population is positive for CD45, CD43 and CS31. However, one of ordinary skill would have been able to culture the cells for a period of time to obtain the desired degree of cell marker expression, lacking evidence to the contrary.
Regarding claim 68, Rajesh discloses the myeloid cells have CD31, CD43 and CD45 expression after 16-24 days in culture but not CD34 expression [0196].
Regarding claims 76 and 95, Rajesh and Brown taken together disclose HLA homozygous immune cells. The utilization of multiple blood samples from a blood bank or from multiple homozygous donors in the method of Rajesh and Brown above would result in a collection of homozygous HLA immune cells, the collection of which comprises a “library” and the method of producing the library as discussed in the rejection of claim 1, above. A superdonor is a donor being homozygous for MHC Class I and Il genes. Brown, above, discloses production of iPSCs from HLA homozygous subjects (the claimed super donors).
One of ordinary skill would have been motivated to utilize HLA homozygous blood cells as starting material for production of HLA homozygous immune cells in order to obtain a population of HLA homozygous immune cells (the claimed library) suitable for replacement of failing or defective human tissues (Rajesh [0005]) in a population in need thereof.
Regarding new claim 96, Rajesh discloses [0010] differentiating the iPSCs to HPCs comprising incubating the cells (the claimed iPSCs) in a second defined media which is essentially free of BMP4, VEGF, IL-3, Fit3 ligand, and GMCSF and that the cells can be contacted with a ROCK inhibitor [0010].  



Rajesh and Brown differ from the claims in that the documents fail to disclose GSK inhibitors. However, Mack cures the deficiency.
Regarding claim 35, Mack discloses a medium suitable for expansion of hematopoietic progenitor cells can include heparin [0102].
Mack discloses the expansion condition for hematopoietic progenitor cells may include a xenofree extracellular matrix such as the human fibronectin fragment CH-296 (Retronectin® [0017]) (claim 51).  Applicant’s specification [00172] discloses CH296 is also known as Retronectin.® 
Mack discloses generation of iPSCs from peripheral blood cells (title), [0012]. Mack discloses culture of cells in a reprogramming medium comprising a GSK3 inhibitor [0026] which can be CHIR9901 [0026] (claims 28, 29 and new claim 97). 
Regarding new claim 97, Rajesh discloses [0202], ]021], [0215] differentiating the iPSCs to HPCs in a conditioning step comprising:
(a) incubating iPSCs in medium devoid of growth factors and supplemented with 0.1 ng/ml TGFB and 20 ng/ml  FGF1 (the claimed “media is free or essentially free of BMP4, IL-3 FL3 ligand and GM-CSF to prepare cells for HPS differentiation”) (claim 97(a)); 
(b) culturing the cells from (a) in a second defined media comprising an amount of BMP4 and VEGF sufficient to expand or promote differentiation in a plurality of the cells (the claimed iPSCs). Rajesh discloses the media may further comprise FGF2 [0013] (claim 97(b));
c) culturing the cells from b) in a defined media comprising an amount of IL-3 and FIt3 ligand (thereby disclosing claim 97 (c)); wherein the amount is sufficient to expand or promote differentiation in a plurality of the cells into hematopoietic precursor cells.

 It would have been obvious to one of ordinary skill that the expression of one or more of the CD7, DLL4, CD144 and CD235 markers would increase when the cells were cultured in differentiation medium comprising IL-3 and Flt3 ligand in view of the teachings of Rajesh that media comprising IL-3 and Flt3 ligand resulted in expression of CD235  on HPC cells and not on earlier cells in the differentiation pathway, such as those in  claim 97(b).
It would have been obvious to one of ordinary skill to modify the method of Rajesh and Brown by including a GSK inhibitor in the reprogramming medium (claim 97 (a)) as taught by Mack [0030] in order to enhance reprogramming efficiency as taught by Mack. One of ordinary skill would have had a reasonable expectation of success in obtaining enhanced reprogramming efficiency in view of the teachings of Mack that successful results were obtained using CHIR99021 [0148]. 

Response to  Arguments
	Applicant’s arguments, filed 01/10/202, have been considered but not found persuasive.  Arguments remaining pertinent in view of the new grounds of rejection above are addressed below.

	1.	Applicants argue 
It is further noted that none of the prior art teaches or suggests the combination of HPC markers that enable immune cell differentiation as recited instant claim 1.
 	
	In reply and contrary to the argument, Rajesh discloses expression of the CD235a marker as well as the CD144 marker, two of the markers recited in newly amended claim 1.  Rajesh discloses [0174] that the expression of CD235a on the cells can identify hematopoietic progenitor cells which can then be successfully further differentiated into a variety of cell lineages such as erythroid, granulocytes and macrophages [0265] and into lymphoid cells (Rajesh claims 61-63). Rajesh discloses 
	Claim 1 does not require expression of a combination of markers, only the expression of “one or more.”  Further, HPC markers do not enable immune cell differentiation. Expression of the markers is an indication of the stage (or not) of differentiation.

	2.	Applicants argue that 
Clearly it would not have an obvious to a person skilled in the art to detect CD7, DLL4, CD144 and/or CD235 during HPC differentiation in order to identify the point at which to further differentiate the HPCs to HLA homozygous immune cells. This method of differentiating HPCs to immune cells was not known in the art and is not disclosed by the cited prior art as discussed below. Thus, there is no prima facie case of obviousness.
	
	In reply, and to clarify a point: HLA homozygous immune cells are obtained when the starting cells are HLA homozygous blood cells. HLA homozygous immune cells do not arise merely during a differentiation procedure into HPCs unless the iPSCs are reprogrammed from HLA homozygous blood cells. 
	In reply and contrary to the arguments, Rajesh discloses differentiating HPCs to immune cells [0012], [0013], for example, see,” IV. Differentiation of Hematopoietic precursor cells into Myeloid or Lymphoid lineages” after [0074] and disclosing in [0075] the methods for differentiating hematopoietic precursor stem cells into macrophages and/or granulocytes  [0082] and T cells or B cells [0042].  Rajesh discloses identification of the hematopoietic progenitor cell content by the expression of the CD235a surface marker [0270] and the further culture of those CD235a+ cells in differentiation media to obtain lymphoid cells (Rajesh claim 42) and into T cells (Rajesh claim 48).
	And, regarding the “obvious to detect” argument, no claim claims a “detection” step.

	3.	Applicants argue concerning Rajesh
Rajesh does not teach the detection of the recited markers CD7, DLL4, CD144, and/or CD235 used to identify the stage in HPC differentiation that 

	In reply, Rajesh discloses detection of the CD235a marker as a differentiation marker. Rajesh discloses identification of the hematopoietic progenitor cell content by the expression of the CD235a surface marker [0270] and the further culture of those CD235a+ cells in differentiation media to obtain lymphoid cells (Rajesh claim 42) and T cells (Rajesh claim 48).
	Brown, not Rajesh, is cited for disclosing [0294] peripheral blood mononuclear cells (PBMCs) were obtained from an HLA-A2 donor (the claimed homozygous blood cells homozygous for HLA-A, claim 2) and iPSC colonies obtained [0299], thereby disclosing the claimed iPSCs reprogrammed from a population of HLA homozygous blood cells.
	
	4.	Applicants argue that 
Next, while the Action notes that Rajesh teaches ascorbic acid (claim 47), Applicant notes that ascorbic acid is disclosed for medium to promote EB formation of the hESC or iPSC. There is no disclosure of the use of ascorbic acid for the differentiation of HPCs to immune cells, such as T cells, as in dependent claim 47. The present studies found that ascorbic acid could be used to enhance differentiation to T cells. In addition, there is no disclosure for the use of retronectin for the differentiation of T cells. Thus, a person skilled in the art could not have arrived at the present methods to produce immune cells.

 	In reply, claim 47 does not claim T cells; claim 47 recites: The method of claim 41, wherein the defined media comprises one or both of ascorbic acid and nicotinamide. Claim 47 depends from claim 41 and claim 41 recites “lymphoid cells” and not specifically T cells.
	Regarding the comments directed to promoting EB formation of the ESC or iPSC:
	Rajesh discloses various media comprise ascorbic acid.  See Table 1, showing ascorbic is a component in TeSR1 medium, [0052], a component of “EB basal media” [0069] and [0092], and in preconditioning media  [0102]. Rajesh discloses pluripotent cells can be cultured in preconditioning media [0102] comprising ascorbic acid and that 
	Further, Rajesh discloses the iPSCs generated can first form EB bodies [0270], for example, before further differentiation into hematopoietic precursor cells and into cells of the myeloid or lymphoid lineages. Applicant’s specification similarly discloses formation of EB bodies  [0199], [0204] for example. 
	Mack, not Rajesh, is cited for teaching the use of Retronectin® as a xenofree extracellular matrix for the culture of hematopoietic progenitor cells [0077] which will further differentiate into cells of the myeloid and lymphoid lineage. The choice of matrix substrate is seen to be choice within the purview of one of ordinary skill in the art. Further, claim 41 does not claim T cells. 

	5.	Applicants argue regarding Brown that
 As discussed above for Rajesh, there is no teaching or disclosure for the present HPC markers which identify the stage during HPC differentiation to further differentiate to immune cells. Thus, Brown does not cure the deficiencies of Rajesh.

	In reply, Rajesh discloses both the CD144 and the CD235a markers as claimed by applicants to identify hematopoietic precursor cells which are further cultured in differentiation media to immune cells which can be HLA homozygous if the parent cells are HLA homozygous.  
	Rajesh discloses identification of the hematopoietic progenitor cell content by the expression of the CD235a surface marker [0270] and the further culture of those 

	6.	Applicants argue regarding Corkum that
Corkum merely teaches that PBMCs comprise various subsets of immune cells including CD8+ and CD4+ T cells. Corkum provides no teaching or suggestion on methods for reprogramming those T cells to iPSCs and then differentiating to HPCs, let alone the specific HPCs markers identified in the present application. Thus, Corkum does not cure the deficiencies of Rajesh and Brown.

	In reply, Brown, not Corkum, is cited for disclosing obtaining iPSCs by reprogramming of a population of HLA homozygous blood cells and culturing the iPSCs to obtain that a population of T cells (Abstract).  Corkum is cited to show that  peripheral blood mononuclear cells (PBMC) are not a homogenous cell population but are constituted by several immune cell types including, among others, B cells (~15 %), T cells (-70 %), monocytes (~5 %), and natural killer (NK) calls (~10%).  Corkum discloses that the T cell subsets isolated from PBMC include CD8+ (cytotoxic T cells) and CD4+ cells (helper T cells). One of ordinary skill would have had the reasonable expectation that the T cells obtained by Brown included CD8+ and CD4+ cells, lacking evidence to the contrary. 
	Rajesh, not Corkum, is cited for disclosing the identification of the hematopoietic progenitor cell content by the expression of the CD235a surface marker [0270] and the further culture of those CD235a+ cells in differentiation media to obtain lymphoid cells (Rajesh claim 42) and T cells (Rajesh claim 48).

	7.	Applicants argue regarding Rajesh in view of Brown and Mack that
Mack is cited as teaching culturing cells in a reprogramming medium comprising a GSK3 inhibitor. It is first noted that Mack teaches a GSK inhibitor in reprogramming media to generate iPSCs, there is no teaching or disclosure for the inclusion of a GSK inhibitor in the first defined media to prepare iPSCs for HPC differentiation. This step of culturing with the GSK inhibitor in the instant claims (see claims 26, 28, and 97) enhances 

	In reply and contrary to the arguments, claim 26 does not claim a GSK inhibitor and claim 28 recites a GSK3 inhibitor as being in the second defined media. Mack discloses [0028]  including a GSK inhibitor in an expansion medium followed by further culture in a reprogramming medium for the purpose of improving reprogramming efficiency and thus facilitating iPS cell identification in the primary reprogramming culture.  Mack in interested in producing iPS cells from small volume blood samples [0012]. By enhancing the production of iPSCs, Mack is enhancing the number of iPSCs obtainable from samples which are small but simple, convenient and easily accessible (Mack, [0009]).
	Applicant’s arguments that the addition of a GSK-3 inhibitor at this step of differentiation (the first defined media) would not have been obvious to enhance the production of HPCs based on the disclosure of Mack are not persuasive. Rajesh and Brown, not Mack, are cited for disclosing reprogramming of somatic blood cells into iPSCs for further differentiation into hematopoietic progenitor cells and then into immune cells.  One of ordinary skill would have been motivated to modify the method of Rajesh and Brown by including a GSK3 inhibitor in the first defined medium in order to increase the reprogramming efficiency and obtain more iPSC cells since the IPS cells are the cells then subject to further differentiation into lymphoid cells. 

	8.	Applicants argue that 
Rajesh and Brown do not teach or suggest CD7, DLL4, CD144, and CD235 as markers of identifying HPCs with increased potential to differentiate to immune cells. Mack does not cure this deficiency as Mack teaches methods for reprogramming blood cells to iPSCs, not the differentiation of iPSC to HPCs and subsequently immune cells as in the instant claims. Thus, there is no prima facie case of obviousness and reconsideration and removal of the rejection is requested.
	
	In reply, Applicants are arguing the combination of references individually and not the combination as written. Rajesh discloses detection of the CD235a marker as a 
	Contrary to further arguments, Brown, not Mack, was cited to teach iPSCs are reprogrammed from a population of HLA homozygous blood cells. 
	Mack was cited to teach the use of a GSK3 inhibitor.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632